                 Case 2:17-cr-00198-RSM Document 91 Filed 01/07/21 Page 1 of 7




 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8       UNITED STATES OF AMERICA,                       CASE NO. CR17-198 RSM

 9                     Plaintiff,                        ORDER DENYING DEFENDANT’S
                                                         MOTION FOR COMPASSIONATE
10              v.                                       RELEASE

11       COREY P. CLAIRMONT,

12                     Defendant.

13

14                                      I.      INTRODUCTION

15            This matter is before the Court on Defendant’s motion for compassionate release. Dkt.

16   #79-1.1 Defendant seeks early release from the 130 month, in-custody sentence imposed by this

17   Court on June 1, 2018.2 Dkt. #70. Defendant’s estimated release date from Bureau of Prisons

18   (“BOP”) custody is January 21, 2027. Dkt. #79-1 at 2; Dkt. #82 at 3. He argues that he should

19   be released early because numerous inmates, including Defendant, have tested positive for

20   COVID-19 at the BOP facility where Defendant is housed and because BOP is ill-equipped to

21

22   1
      After filing his motion (Dkt. #76), Defendant filed a praecipe requesting that the Court consider
     his amended/corrected motion. Dkt. #79. The Court has considered only the amended/corrected
23
     motion (Dkt. #79-1) attached to Defendant’s praecipe.
24   2
         Defendant was also sentenced to five years of supervised release. Dkt. #70.

     ORDER – 1
              Case 2:17-cr-00198-RSM Document 91 Filed 01/07/21 Page 2 of 7




 1   address the risks of COVID-19. The government opposes the request. Dkt. #82. For the

 2   following reasons, the Court denies the motion.

 3                                    II.       BACKGROUND

 4          Defendant is currently housed at Federal Correctional Institution Yazoo City Medium

 5   (“Yazoo”) in Mississippi. Dkt. #79-1 at 2. As of November 30, 2020, Defendant indicates that

 6   130 inmates and 6 staff had active cases of COVID-19 infection at the Yazoo complex. Dkt.

 7   #79-1 at 2 (citing to the Bureau of Prisons website). This seemingly high incidence of COVID-

 8   19 infections appears to have persisted at Yazoo. See BUREAU OF PRISONS, COVID-19 Cases,

 9   https://www.bop.gov/coronavirus/ (last visited Jan. 7, 2021) (indicating 140 inmates and 6 staff

10   with active cases of COVID-19 at Yazoo).3

11          Defendant, age 43, tested positive for COVID-19 on November 2, 2020. Dkt. #84 at 130.

12   He reported no apparent symptoms but had a fever of 100.2 degrees. Id. At the time, he indicated

13   that he had not experienced chills, fatigue, fever, cough, shortness of breath, or insomnia and did

14   not have a history of asthma or chronic lung disease. Id. Defendant’s prior medical history

15   includes two pneumonic infections approximately ten years ago and three-and-a-half years ago

16   and some history of major depressive disorder and posttraumatic stress disorder.4 Dkt. #78 at

17   34; Dkt. #65 at ¶ 55.

18   //

19
     3
       BOP indicates that an additional 42 inmates and 12 staff have active cases of COVID-19 within
20
     the Yazoo City Federal Correctional Complex which includes a high security penitentiary and a
     low security prison camp. BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last
21
     visited Jan. 7, 2021).
22   4
       Defendant also asserts, in his request to the warden for compassionate release and in his motion,
     that he had a history of asthma. Dkt. #76-2 at 2; Dkt. #79-1 at 3, 5; Dkt. #76-4 at ¶ 4. The
23
     government indicates that it was unable to identify any relevant history in Defendant’s medical
     records and that when it checked with defense counsel, it was informed that asthma was included
24
     in the motion in error. Dkt. #82 at 9 fn. 5. Defendant does not address the issue.

     ORDER – 2
              Case 2:17-cr-00198-RSM Document 91 Filed 01/07/21 Page 3 of 7




 1                                III.       LEGAL STANDARD

 2          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of

 3   imprisonment “constitutes a final judgment and may not be modified by a district court except in

 4   limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations

 5   omitted). Congress expanded those limited circumstances in the First Step Act of 2018, now

 6   allowing prisoners to directly petition district courts for compassionate release after exhausting

 7   administrative remedies with BOP:

 8          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant has fully exhausted all administrative
 9          rights to appeal a failure of the Bureau of Prisons to bring a motion on the
            defendant’s behalf or the lapse of 30 days from the receipt of such a request by
10          the warden of the defendant's facility, whichever is earlier, may reduce the term
            of imprisonment (and may impose a term of probation or supervised release with
11          or without conditions that does not exceed the unserved portion of the original
            term of imprisonment), after considering the factors set forth in section 3553(a)
12          to the extent that they are applicable, if it finds that—

13              (i) extraordinary and compelling reasons warrant such a reduction; or

14              (ii) the defendant is at least 70 years of age, has served at least 30 years in
                prison, pursuant to a sentence imposed under section 3559(c), for the offense
15              or offenses for which the defendant is currently imprisoned, and a
                determination has been made by the Director of the Bureau of Prisons that the
16              defendant is not a danger to the safety of any other person or the community,
                as provided under section 3142(g);
17
            and that such a reduction is consistent with applicable policy statements issued by
18          the Sentencing Commission . . . .

19   18 U.S.C. § 3582(c)(1)(A) (italics reflecting First Step Act amendment).

20          The applicable, and referenced, Sentencing Commission policy statements specify that a

21   district court should consider reduction of a sentence only where “[e]xtraordinary and compelling

22   reasons warrant the reduction” and “[t]he defendant is not a danger to the safety of any other

23   person or to the community, as provided in 18 U.S.C. § 3142(g)” and should do so only “after

24   considering the factors set forth in 18 U.S.C. § 3553(a).” United States Sentencing Guidelines

     ORDER – 3
              Case 2:17-cr-00198-RSM Document 91 Filed 01/07/21 Page 4 of 7




 1   (“USSG”) § 1B1.13. The Sentencing Commission’s application notes indicate that extraordinary

 2   and compelling reasons may be based on the medical condition of the defendant, the age of the

 3   defendant, the family circumstances of the defendant, or, as a catch-all, for reasons other than a

 4   defendant’s medical condition, age, or family circumstances. USSG 1B1.13 cmt. n.1. The

 5   contents of the policy statement provide persuasive guidance but do not constrain the Court’s

 6   discretion in determining whether extraordinary and compelling circumstances justify

 7   compassionate release. See United States v. Posey, Case No. 18-cr-280-RSL, 2020 WL 4599879,

 8   at *4 (W.D. Wash. Aug. 11, 2020) (noting that the guidance of the policy statement is persuasive

 9   but not binding).5

10          “Compassionate release is ‘rare’ and ‘extraordinary,’ and courts routinely deny” relief.

11   United States v. Dana, 467 F. Supp. 3d 962, 968 (D. Or. 2020) (citation omitted). The defendant

12   bears the burden of establishing circumstances justifying compassionate release. Riley v. United

13   States, Case No. 19-cv-1522JLR, 2020 WL 1819838, at *7 (W.D. Wash. Apr. 10, 2020).

14                                    IV.         DISCUSSION

15          There is no dispute that the Defendant exhausted his administrative remedies prior to

16   seeking relief from this Court. However, Defendant falls well short of his burden to establish an

17   extraordinary and compelling reason for his release and does not establish that he is no longer a

18   danger to the safety of any other person or the community.

19   //

20

21   5
       See also United States v. Peterson-Siler, Case No. 15-cr-118-RAJ, 2020 WL 5106722, at *6
     (W.D. Wash. Aug. 31, 2020) (policy statement provides helpful guidance, but does not constrain
22
     courts’ discretion); United States v. Wells, Case No. 16-cr-07-RSM, 2020 WL 5118165, at *2
     (W.D. Wash. Aug. 31, 2020) (concluding that the Court has discretion to consider factors outside
23
     of those listed in the policy statement); United States v. Powers, Case No. 15-cr-166-TSZ, 2020
     WL 3605748, *2 (W.D. Wash. July 2, 2020) (noting additional factors courts have considered in
24
     the context of COVID-19-related compassionate release motions).

     ORDER – 4
               Case 2:17-cr-00198-RSM Document 91 Filed 01/07/21 Page 5 of 7




 1           Defendant does not attempt to argue that his prior COVID-19 infection and health history

 2   alone present an extraordinary and compelling justification for his release. See Dkt. #79-1 at 4

 3   (citing only the catch-all provision of USSG. § 1B1.13, cmt. n.1(D)). The concession is

 4   appropriate as concern for Defendant’s medical condition is overly speculative. Defendant

 5   cannot point to any existing, diagnosed medical condition that places him at heightened risk of

 6   COVID-19 complications. Rather, he focuses on harm that may occur to him as a COVID-19

 7   “long-hauler”6 and harm that may occur to him if BOP is unable to adequately care for possibly

 8   novel after-effects of COVID-19 infection.7 See also Dana, 467 F. Supp. 3d at 968 (“[I]t is not

 9   enough that Defendant suffers from . . . chronic conditions that [he] is not expected to recover

10   from.   Chronic conditions that can be managed in prison are not a sufficient basis for

11   compassionate release.”) (quoting United States v. Ayon-Nunez, 2020 WL 704785, at *2–3 (E.D.

12   Cal. Feb. 12, 2020) (quotation marks omitted) (first alteration, the Court’s).

13           Defendant attempts to up the ante by recounting what he perceives as BOP’s

14   mismanagement of the COVID-19 pandemic. Dkt. #79-1 at 2, 8 (pointing to BOP’s delay in

15   testing all inmates, BOP’s failure to maximize home confinement, inmates’ inability to socially

16
     6
       Defendant indicates that a “long hauler” is “a person suffering from Post-acute Covid
17
     Syndrome.” Dkt. #79-1 at 3. The government questions whether Defendant is a “long hauler”
     because, while much is unknown, “those who suffer long-term effects to their health are those
18
     who first suffered short-term effects.” Dkt. #82 at 10.
19   7
       For instance, Defendant focuses only on the unknown future impacts of his COVID-19
     infection. See Dkt. #79-1 at 3 (citing “long term, puzzling, possibly debilitating after-effects of
20
     the virus”); Dkt. #88 at 4. Likewise, Defendant argues that BOP is understaffed to adequately
     care for Post-acute Covid Syndrome inmates and that, if released, he could receive more adequate
21
     treatment at specialized treatment facilities forming throughout the country. Id.; Dkt. #88 at 3.
     But the argument is both speculative and does not acknowledge BOP’s responsibility to provide
22
     necessary medical care and its ability to arrange for necessary medical treatment outside of BOP.
     In both cases, Defendant’s evidence is overly generalized, consisting of news articles about the
23
     spread of COVID-19 at Yazoo and the long-term effects of COVID-19 infections, a declaration
     from unrelated litigation, and a report on BOP’s approach to COVID-19 at FCI Terminal Island.
24
     Dkts. #76-3, #76-5, #76-6, #88-1, and #88-2.

     ORDER – 5
                Case 2:17-cr-00198-RSM Document 91 Filed 01/07/21 Page 6 of 7




 1   distance, staff indifference to the pandemic, and lack of protective and sanitation supplies).

 2   Defendant argues that BOP is unable to curb the continued spread of COVID-19 within its

 3   facilities and is unable to adequately care for those within its custody. But these arguments are

 4   not specific to Defendant as he is only one of nearly 40,000 federal inmates that have tested

 5   positive at more than 200 BOP facilities.            BOP, COVID-19 Inmate Test Information,

 6   https://www.bop.gov/coronavirus/ (last visited Jan. 7, 2021). At the same time, Defendant’s

 7   evidence is far too thin to establish that BOP’s agency-wide response to the COVID-19 pandemic

 8   necessarily constitutes an extraordinary and compelling justification for releasing all of the nearly

 9   40,000 previously infected inmates from BOP custody.

10            Defendant also fails to establish that, if released, he would not pose a danger to the safety

11   of any other person or the community. In this case, Defendant was found guilty of possessing

12   methamphetamine with intent to distribute and possessing a firearm while prohibited from doing

13   so and in furtherance of his drug trafficking crimes. Dkt. #60. These crimes were merely the

14   latest in Defendant’s long-running and escalating criminal history and were fueled by

15   Defendant’s acknowledged alcohol and methamphetamine addictions.8 Defendant has served

16   less than a third of his 130-month sentence. Yet Defendant does not submit any evidence

17   demonstrating that he will no longer pose a danger to the community or significantly altering the

18   sentencing matrix. Rather, Defendant simply states that he will no longer “pose a danger to the

19   community if released immediately, since he will continue to be supervised with appropriate

20   conditions if released.” Dkt. #79-1 at 11. On the record, the Court is not able to conclude that

21   Defendant is prepared, or has an adequate plan, for successful reintegration with the public.9

22
     8
         Defendant continues to acknowledge his need for dual diagnosis treatment. Dkt. #88 at 7–8.
23
     9
      Defendant indicates plans both to live with his supportive parents and to “apply to live at [the
24
     Union Gospel Mission] again while under supervision.” See Dkt. #76-4 at ¶ 32; Dkt. #88 at 7.

     ORDER – 6
              Case 2:17-cr-00198-RSM Document 91 Filed 01/07/21 Page 7 of 7




 1                                    V.           CONCLUSION

 2          Accordingly, having reviewed Defendant’s motion, the relevant briefing, the supporting

 3   documentation, and the remainder of the record, the Court hereby finds and ORDERS that

 4   Defendant’s motion seeking compassionate release (Dkt. #76/Dkt. #79-1) is DENIED.

 5          Dated this 7th day of January, 2021.

 6

 7

 8                                                  A
                                                    RICARDO S. MARTINEZ
 9                                                  CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 7
